DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-10 were originally presented having a filing dated of 30 June 2020 and claiming priority to PCT/SG2018/000008 that was filed on 26 December 2018.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Drawings
The drawings, filed on 30 June 2020, are accepted by the Examiner.

Specification
The disclosure is objected to because of the following informalities: The recitation "personals" on pg. 13, Ln. 17, should be "persons" or "personnel".  
Appropriate correction is required.

Claim Objections
Claim 7 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  For compact prosecution, claim 7 is being treated as if it depends upon claim 1, see the discussion below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f)  because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is:  “ the secondary user device is operable to …” in claim 9, Ln. 2;
Because this claim limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 recites the limitation "the one or more locations in each of the navigation routes” in Ln. 5-6 and 7-8.  There is insufficient antecedent basis for this limitation in the claim when compared with the recitation of “one or more locations in the at least one safe navigation route” in claim 2, Ln. 2.  
Claim 4 and Claim 5 are rejected based upon its dependence on a rejected claim.
Claim 6 recites the limitation “operable to determine a mood associated to the one or more locations in each of the navigations routes … ” in claim 6, Ln. 2.  It is unclear from the recitation how determining “a mood” can be associated with a location or how “a mood” relates to the recitation in “any one of the preceding” claims, particularly to the “analyzing … to compute a safety index … “ step in claim 1.
Claim 7 is rejected as being dependent upon a rejected claim(s). 
In claim 8, the recitation “transmit the at least one safe navigation route between the source station and the destination station” is unclear because it cannot be determined where the “at least one safe navigation route” is being transmitted to.  Examiner notes that claim 1 recites “transmitting, to the processor-based user device.”
In claim 9, the recitation “the secondary user device is operable to” is unclear because it is not known how the secondary user device relates to the recitation in claim 8, particularly to the “processor-based user device”.  Examiner notes that the specification at pg. 5, Ln. 5-11 discloses that the secondary user device 204 is 
Claim 10 is rejected based upon its dependence on claim 9.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
•	STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
•	STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
o	STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
o	STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claim 1 is directed toward non-statutory subject matter as shown below. 
STEP 1: Does claim 1 fall within one of the statutory categories? Yes, because claim 1 is directed toward a process which falls within one of the statutory categories.
STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes claim 1 is directed to an abstract idea.
With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
1.	Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
2.	Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
3.	Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
As per claim 1, the method is a mental process that can be performed in the human mind and, therefore, an abstract idea.  In particular, claim 1 recites the abstract ideas of  
“determining … a plurality of navigation routes between the source station and the destination station”, 
“analyzing … each of the plurality of navigation routes to compute a safety index associated with each of the plurality of navigation routes”, and 
“identifying … at least one safe navigation route between the source station and the destination station based on the one or more location specific data associated therein”.  These recitations merely consist of selecting a plurality of navigations routes between two locations, ranking them by safety, and selecting a route that is ranked the highest. This is equivalent to a person mentally observing a plurality of routes and determining the safest route based on the observed information. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person, observing the safety along many routes, could mentally analyze each of a plurality of routes to identify the safest route. The mere nominal recitations that the routes are determined and analyzed at “the application server” (discussed below), and that the safe routes are identified at the “application server” does not take the limitation out of the mental process grouping.  
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, claim 1 does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
•	an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
•	an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
•	an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;

•	an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
•	an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
•	an additional element adds insignificant extra-solution activity to the judicial exception; and 
•	an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claim 1 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application.  Claim 1, further recites the additional elements of
“receiving …  a query for a navigation route from a user, wherein the query comprises one of a source station and a destination station;” and
transmitting … the at least one safe navigation route between the source station and the destination station in response to the query from the user.”
These additional elements further limit the abstract idea without integrating the abstract idea into practical application or significantly more.  In particular, the “receiving…”  step is recited at a high level of generality (i.e., as a general means of gathering an a query for a navigation route) and amount to mere data gathering, which is a form of insignificant extra-solution activity added to the judicial exception per MPEP 2105.06(g).  Further, the “transmitting …” step is also recited at a high level of generality (i.e. as a general action or change being taken based on the results of the generating steps) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity.
Claim 1 still further includes the additional elements “an application server” (Ln. 6, 9, and 13) and “processor-based user device” (Ln. 3 and 16).  These additional elements are not sufficient to amount to significantly more than the judicial exception because they fail to integrate the exception into a practical application.  The mere inclusion of instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is indicative that the judicial exception has not been integrated into a practical application.  In the instant case, the steps of receiving and transmitting are performed by a “a processor-based user device”, and the steps of determining, analyzing and identifying are performed by “an application server” i.e. computers.  Thus, it is clear that the abstract idea is merely implemented on a computer, which is indicative of the abstract idea having not been integrated into a practical application.  The “processor-based user device”, and “application server” 
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, claim 1 does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
•	adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
•	simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claim 1 does not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field.  Receiving and transmitting data are fundamental, i.e. WURC, activities performed by servers, such as the application server and by computers, such as, the processor-based user device in claim 1.  Further, applicant’s specification does not provide any indication that the receiving, determining, analyzing, identifying and transmitting steps are performing Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  
Thus, since claim 1 is: (a) directed toward an abstract idea; (b) does not recite additional elements that integrate the judicial exception into a practical application; and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 1 is directed to non-statutory subject matter.
Claim 2, recites the abstract idea of, determining safety index for one or more locations in the at least one safe navigation route at a specific time stamp.  This additional element does not change the fact that the claimed functions could be performed mentally by a human (including an observation, judgment and opinion), and therefore does not serve to integrate the judicial exception into a practical application nor does it amount to significantly more that the judicial exception.
Claim 3, recites:
wherein the safety index is dependent on a desolation index and one or more location specific parameters,
wherein the desolation index is computed using an emotional index, 
wherein the emotional index is computed based on:
inputs provided by one or more entity associated with the one or more locations in each of the navigation routes; and
traffic density associated with the one or more locations in each of the navigation routes.
However, an emotional index based upon inputs provided by one or more entities (i.e. humans) and traffic density are data that may be gathered by humans (including an observation, judgment and opinion), and therefore does not serve to integrate the judicial exception into a practical application, nor does it amount to significantly more that the judicial exception.
Claim 4, recites the additional element “wherein the one or more location specific parameters comprises:
a population index of the one or more locations in each of the navigation routes; 
an availability of one or more safe houses at the one or more locations in each of the navigation routes; 
a noise level of the one or more locations in each of the navigation routes; 
an illumination level at the one or more locations in each of the navigation routes; 
a quality index of the one or more locations in each of the navigation routes; and 
physiological data associated with one or more entity associated with the one or more locations in each of the navigation routes.”

Claim 5, recites the additional element “autonomously acquiring the physiological data associated with the one or more entity, wherein the physiological data comprises:
activities associated with the one or more entity; 
physiological parameters associated with the one or more entity; and 
health parameters associated with the one or more entity.”
This additional element fails to integrate the exception into a practical application nor does it amount to significantly more than the judicial exception.
Claim 6, recites the abstract idea to “determine a mood associated to the one or more locations in each of the navigation routes at a specific timestamp.”  This limitation represents a concept performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application nor does it amount to significantly more than the judicial exception.
Claim 7, recites the abstract idea to “select the safe navigation route for travelling at real time.”  This limitation represents a concept performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to 
Claims 8-10 are rejected using a similar analysis to claims 1-7 above. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication Number 2009/0210142 to Couckuyt et al. (hereafter Couckuyt).
As per claim 1, Couckuyt discloses A method of providing a safe navigation route for travelling, wherein the method (see at least Couckuyt, [0024] disclosing a system 100 for outputting a route that takes safety into consideration) comprises:  
receiving, from a processor-based user device, a query for a navigation route from a user, wherein the query comprises one of a source station and a destination station (see at least Couckuyt, [0028] disclosing a generation component 204 can construct at least one route between a start location and an intended destination);  
determining, at an application server communicably coupled to the processor- based user device, a plurality of navigation routes between the source station and the destination station (see at least Couckuyt, [0037] disclosing multiple potential routes are produced by the generation component 204; [0064] methods can be practiced with other computer system configurations, including single-processor, multiprocessor or multi-core processor computer systems, mini-computing devices, mainframe computers, as well as personal computers, hand-held computing devices; [0066] disclosing that the system 900 also includes one or more servers);
analyzing, at the application server, each of the plurality of navigation routes to compute a safety index associated with each of the plurality of navigation routes, wherein the safety index is computed based on one or more location specific data associated with each of the navigation routes (see at least Couckuyt, [0054] disclosing that Event 704 can include evaluating the route to determine statistical characteristics of the route and apply an algorithm to the statistical characteristics, where the result of the algorithm application can be safety; [0066]);
identifying, at the application server, at least one safe navigation route between the source station and the destination station based on the one or more location specific data associated therein (see at least Couckuyt, [0046] disclosing The decision component 310 can function as a means for selecting at least one path combination for presentation to the user based upon the ranking; [0044]; [0045]; [0042] disclosing The collection component 206 can function as a means for collecting historical safety data for a path as well as current safety data for the path, safety data of the path is based upon criminal statistics related to the path); and
transmitting, to the processor-based user device, the at least one safe navigation route between the source station and the destination station in response to the query from the user (see at least Couckuyt, [0046] disclosing that the selected route can be presented to the user through the disclosure component 404,   see also Fig. 4).
As per claim 2, Couckuyt further discloses wherein the method further comprises  determining safety index for one or more locations in the at least one safe navigation route at a specific time stamp (see at least Couckuyt, [0033] disclosing that the safety rating can be a score based upon history, observation, predictions; [0042] disclosing that the collection component 206 can function as a means for collecting historical safety data for a path as well as current safety data for the path, safety data of the path is based upon criminal statistics related to the path).
As per claim 7, Couckuyt discloses wherein the method is further operable to select the safe navigation route for travelling at real time (see at least Couckuyt, [0033] disclosing that the safety rating can be a score based upon history, observation, predictions; [0042] disclosing that the collection component 206 can function as a means for collecting historical safety data for a path as well as current safety data for the path, safety data of the path is based upon criminal statistics related to the path).
As per claim 8, Couckuyt discloses A system for providing a safe navigation route for travelling, wherein the system (see at least Couckuyt, [0024] disclosing a system 100 for outputting a route that takes safety into consideration) comprises:
a receiver configured to receive from a processor-based user device a query for a navigation route, wherein the query comprises at least one of a source station and a destination station from a user; (see at least Couckuyt, Fig. 10, showing modem 1058, and 
an application server communicably coupled to the processor-based user device, wherein the application server (see at least Couckuyt, Fig. 10, showing modem 1058, WAN 1054, Network Adapter 1056, LAN 1052, connected to Remote Computers 1048; [0064] methods can be practiced with other computer system configurations, including single-processor, multiprocessor or multi-core processor computer systems, mini-computing devices, mainframe computers, as well as personal computers, hand-held computing devices; [0066] disclosing that the system may also include one or more servers) is operable to:
determine a plurality of navigation routes between the source station and the destination station (see at least Couckuyt, [0037] disclosing multiple potential routes are produced by the generation component 204;);
analyze each of the plurality of navigation routes to compute a safety index associated with each of the plurality of navigation routes, wherein the safety index is computed based on one or more location specific data associated with each of the navigation routes (see at least Couckuyt, [0054] disclosing that Event 704 can include evaluating the route to determine statistical characteristics of the route and apply an algorithm to the statistical characteristics, where the result of the algorithm application can be safety);
identify at least one safe navigation route between the source station and the destination station, based on the one or more location specific data associated therein; and 
transmit the at least one safe navigation route between the source station and the destination station in response to the query from the user (see at least Couckuyt, [0046] disclosing that the selected route can be presented to the user through the disclosure component 404, see also Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Couckuyt as applied to claims 1 and 8 above, and further in view of U.S. Patent Publication Number 2012/0150430 to French et al. (hereafter French).
As per claim 3, Couckuyt discloses all of the limitations of claim 2, as disclosed above.  Couckuyt further teaches the limitations:
wherein the safety index is dependent on a desolation index and one or more location specific parameters ([0042] disclosing the collection component 206 can function as a means for collecting historical safety data for a path as well as current safety data for the path, safety data of the path is based upon criminal statistics related to the path), 
 wherein the emotional index is computed based on: inputs provided by one or more entity associated with the one or more locations in each of the navigation routes (see at least Couckuyt, [0040] disclosing that the interaction component 402 can be implement as part of the collection component 206 to collect other information types e.g., an intended destination, a notice from a user of a neighborhood that she considers unsafe; [0042] disclosing that the collection component 206 can function as a means for collecting historical safety data for a path as well as current safety data for the path, safety data of the path is based upon criminal statistics related to the path); and
traffic density associated with the one or more locations in each of the navigation routes (see at least Couckuyt, [0034] disclosing that a user can desire to have a route produced based upon multiple constraints - safety, traffic, distance, time, and the like).  But, Couckuyt does not explicitly disclose wherein the desolation index is computed using an emotional index.
However, French teaches a comparable method where it is known to add the disclosed limitation (see at least French, [0023] disclosing that the user a prioritized set of routes and destinations based on the emotion-filtered input; [0046]).
Both Couckuyt and French are analogous art to claim 3 because they are in the same field of route production using constraints in addition to the two endpoints of the 
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have provided a safety index dependent on a desolation index computed using an emotional index, as disclosed in French.  The results would have been predicable to one of ordinary skill.
As per claim 6, Couckuyt does not disclose to determine a mood associated to the one or more locations in each of the navigation routes at a specific timestamp.
However, French teaches a comparable method where it is known to add the disclosed limitation (see at least French, [0023]; [0026] disclosing "human emotion metrics", which may include any emotion-related indicator about these persons, such as happy, sad, neutral, angry, frustrated, pleased, content, joyful, sorrowful, fearful, and hateful, for example. Additionally, there is both an aggregate aspect and a temporal aspect.  The aggregate aspect involves determining the aggregate value of the emotion states (according to human emotion metrics) of people along the proposed route(s) or at the proposed destination(s) at a particular time, such as an aggregate value to determine if all people happy now at a destination (e.g. is everyone happy at this club right now?); [0034] current, as real time).

Both Couckuyt and French are analogous art to claim 6 because they are in the same field of route production using constraints in addition to the two endpoints of the route.  Couckuyt is directed to route production and in particular to producing a route according to safety constraints (see at least Couckuyt, [0001]).  French is directed to route navigation systems allowing navigation route and destination planning according to user-specified criteria for the emotion state of persons along the route, at the destination, or both (see at least French, Abstract).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have provided the step of determining a mood associated to the one or more locations in each of the navigation routes at a specific timestamp, as disclosed in French.  The 
As per claim 9, Couckuyt does not disclose the limitations:
a secondary user device, wherein the secondary user device is operable to: 
acquire physiological data of one or more entity associated with one or more locations in each of the navigation routes; and
determine a mood associated with one or more locations in each of the navigation routes at a specific timestamp.
However, French teaches a comparable system where it is known to add the following disclosed limitations:  
a secondary user device (see French, [0045] automated services) operable to, 
acquire physiological data … ([0023] disclosing that the user of  a navigation-enabled smart phone or your portable navigation device chooses a destination and specifies a set of 'emotion objectives' such as happiness (i.e. restaurant with happy people along a route devoid of angry people) for the route planning and optimization function of the navigation device; [0026]), and 
determine a mood … ([0023]; [0026] disclosing "human emotion metrics", which may include any emotion-related indicator about these persons, such as happy, sad, neutral, angry, frustrated, pleased, content, joyful, sorrowful, fearful, and hateful, for example. Additionally, there is both an aggregate aspect and a temporal aspect.  The aggregate aspect involves determining the aggregate value of the emotion states (according to human emotion metrics) of people along the proposed route(s) or at the proposed destination(s) at a particular time, such as an aggregate value to determine if all people happy now at a destination (e.g. is everyone happy at this club right now?)).
Both Couckuyt and French are analogous art to claim 9 because they are in the same field of route production using constraints in addition to the two endpoints of the route.  Couckuyt is directed to route production and in particular to producing a route according to safety constraints (see at least Couckuyt, [0001]).  French is directed to route navigation systems allowing navigation route and destination planning according to user-specified criteria for the emotion state of persons along the route, at the destination, or both (see at least French, Abstract).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have provided a 
As per claim 10, Cockuyt does not disclose wherein the application server is further operable to generate a real time safety heat map to be rendered on a graphical user interface.
However, French teaches a comparable system where it is known to add the disclosed limitation (see French, Fig. 1b and 1c, showing human metrics icons associated with the route; [0034] disclosing that the display is enhanced to show emotion indicators, or emotions along the path; [0045] disclosing an available source of human emotion metrics, both real-time and historical).
Both Couckuyt and French are analogous art to claim 3 because they are in the same field of route production using constraints in addition to the two endpoints of the route.  Couckuyt is directed to route production and in particular to producing a route according to safety constraints (see at least Couckuyt, [0001]).  French is directed to route navigation systems allowing navigation route and destination planning according to user-specified criteria for the emotion state of persons along the route, at the destination, or both (see at least French, Abstract).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have provided a real time safety heat map rendered on a graphical user interface where the heat map was generated by the application server, as disclosed in French.  The results would have been predicable to one of ordinary skill.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Couckuyt and French as applied to claim 3 above, and further in view of U.S. Patent Publication Number 2017/0248437 to Thompson et al. (hereafter Thompson).
As per claim 4, the combination of Couckuyt and French disclose all of the limitations of claim 3, as discussed above.  Couckuyt discloses the following limitations:
 wherein the one or more location specific parameters (see at least Couckuyt, [0042] disclosing that collection component 206 can gather various information that relates to safety of a route) comprises:
 an availability of one or more safe houses at the one or more locations in each of the navigation routes (see at least Couckuyt, [0049] disclosing that  if a police station is located along a route, then the route can be given a positive credit).  
French discloses the following limitations:
a population index of the one or more locations in each of the navigation routes (see at least French, [0080] disclosing the number of people associated with reach route segment); and
a noise level of the one or more locations in each of the navigation routes (see at least French, [0081] disclosing the noise level for each route segment).  But neither Couckuyt nor French disclose one or more location specific parameters comprises: an illumination level at the one or more locations in each of the navigation routes. 
However, Thompson teaches this limitation (see at least Thompson, [0028] disclosing geographic database 116 also includes indexes 314.  The indexes 314 may include various types of indexes that relate the different types of data to each other or 
Couckuyt, French, and Thompson are analogous art to claim 4, because they are in the same field of route production using constraints in addition to the two endpoints of the route.  Couckuyt is directed to route production and in particular to producing a route according to safety constraints (see at least Couckuyt, [0001]).  French is directed to route navigation systems allowing navigation route and destination planning according to user-specified criteria for the emotion state of persons along the route, at the destination, or both (see at least French, Abstract).  Thompson is directed to systems and methods for collecting and analyzing data collected from vehicles to identify and map roadway illumination (see Thompson at [0019].
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have provided a method where one or more or more location specific parameters comprise, an illumination level at the one or more locations in each of the navigation routes, as disclosed in French.  The results would have been predicable to one of ordinary skill.
As per claim 5, French further discloses the limitations:
 autonomously acquiring the physiological data associated with the one or more entity (see at least French, [0045] disclosing automated services),
wherein the physiological data comprises: activities associated with the one or more entity (see at least French, [0045] disclosing an available source of human emotion metrics, both real-time and historical, is the growing number of "social network" websites in which users upload photos and comments about their activities);
physiological parameters associated with the one or more entity (see at least French, [0023] disclosing that the user of  a navigation-enabled smart phone or your portable navigation device chooses a destination and specifies a set of 'emotion objectives' such as happiness (i.e. restaurant with happy people along a route devoid of angry people) for the route planning and optimization function of the navigation device; [0026]); and
health parameters associated with the one or more entity (see at least French, [0023] [0026]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M. BRADY III whose telephone number is (571)272-7458. The examiner can normally be reached Monday - Friday 8:00 am - 5;30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PATRICK M. BRADY III
Examiner
Art Unit 3666



/PATRICK M BRADY/Examiner, Art Unit 3666     

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666